EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Anoff on January 15th 2021.

The application has been amended as follows: 
Cancel clams 2, 7-8, 10-12, 14-16, 19, 21-26.

Claim 27. (New) A method of enhancing fragrance on skin upon initial application of a rinse-off cleansing composition, comprising: 
providing a bottle containing a cleansing composition, wherein the cleansing composition comprises:
from about 35% to about 45%, by weight of the composition, of a branched anionic surfactant comprising sodium trideceth-n sulfate, wherein n is from about 1 to about 3; 
from about 2% to about 10%, by weight of the composition, of a cosurfactant comprising cocamidopropyl betaine; 
from about 4% to about 15%, by weight of the composition, of a perfume;
from about 6% to about 20%, by weight of the composition, of dipropylene glycol;
water; wherein the cleansing composition in the bottle comprises a gel structurant comprising a lamellar phase and a G’ at 1 Hz of about 25 Pa to about 3000 Pa; 
dispensing the cleansing composition from the bottle onto an implement or directly onto the skin; 
lather the cleansing composition in the implement or on the skin; 
apply the cleansing composition to the skin to cleanse the skin; 
rinse the cleansing composition from the skin; 
wherein a portion of the cleansing composition spontaneously forms a microemulsion comprising at least a portion of the perfume during cleansing and/or rinsing. 

Claim 28. (New):  The method of claim 27, wherein the composition has a total GCMS count higher than that of a control where the solvent is replaced with water, when the total GCMS count is measured in accordance with the PSHAM method immediately following initial application.
Claim 29. (New): The method of claim 28, wherein the GCMS count is at least about 15% more than the control.
Claim 30. (New): The method of claim 27, wherein the surfactant comprises sodium trideceth-2 sulfate.
Claim 31. (New):  The method of claim 27, wherein the composition comprises from about 30% to about 61%, by weight of the composition, of the combination of water and dipropylene glycol.  
Claim 32. (New) The method of Claim 27, wherein the cleansing composition in the bottle comprises a viscosity from about 0.10 1/sec of about 10 PaS to about 1200 PaS. 
Claim 33. (New) The method of Claim 27, wherein the microemulsion spontaneously forms when the cleansing composition is diluted with water of about 3:1 to about 10:1 by weight (water: composition). 
Claim 34. (New) The method of Claim 27, wherein the cleansing composition comprises a lather volume of more than 300 mL according to the Cylinder Method. 
Claim 35. (New) The method of Claim 27, wherein the rinse-off cleansing composition is not a ringing gel. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment set forth the method of enhancing a fragrance with specific container or bottle providing specific sodium trideceth sulfate, cocoamidopropyl betaine, perfume, dipropylene glycol and water. The method further includes an implement to apply directly which spontaneously forms a microemulsion.
The closest prior art record, Seitz et al does not teach a meth0d of enhancing a fragrance by establishing a microemulsion and furthermore the prior art lacks establishing a compositions that exhibits said microemulsion spontaneously.  The secondary reference amounts to picking a choosing a specific microemulsion formulation in addition to selecting very specific components such as trideceth sulfate, cocoamidopropyl betaine, dipropylene glycol and applying said composition to an implement for use. Accordingly, the prior art amounts to picking a choosing a plethora of ingredients and a method formulation establishing a spontaneous microemulsion. Accordingly, the prior art does not present a prima facie case of obviousness and the claims are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761